Citation Nr: 1040033	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 2009, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A 
transcript of the hearing is of record.

In July 2009, the Board reopened the Veteran's back claim and 
remanded the issue for VA treatment records and a VA examination.  
After accomplishing the requested action to the extent possible, 
the RO continued the denial of the claim (as reflected in the 
August 2010 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

Degenerative disc disease of the lumbar spine was not diagnosed 
in service or within one year after military service and the 
preponderance of the evidence shows that the Veteran's current 
low back disorder is not etiologically related to active military 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active 
military service, nor may arthritis of the lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to service connection claims, the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of the claim: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, upon receipt of an application for a service-
connection claim, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a 
February 2005 letter satisfied the duty to notify provisions and 
it was provided to the Veteran prior to the initial decision by 
the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Specifically, the letter advised the Veteran what information and 
evidence was needed to substantiate his service connection claim 
for degenerative joint disease of the lumbar spine.  The letter 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records and records from other 
Federal agencies.  The Board observes that the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim, however, 
such error is harmless given that service connection is being 
denied, and hence no rating or effective date will be assigned 
with respect to this claimed disorder. 

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records, private treatment records, a VA examination 
report dated in November 2009 and a transcript of the May 2009 
Board hearing.  

The November 2009 VA examination report and June 2010 addendum 
reflect that the examiner conducted a review of the Veteran's 
claims file in addition to obtaining an oral history from the 
Veteran and physically evaluating the Veteran.  The examiner 
discussed the relevant evidence of record.  Following the above, 
the examiner provided a diagnosis and a nexus opinion supported 
by a clear rationale, which appears to be based on the evidence 
of record.  As such, the Board finds the VA examination is 
adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion).

Additionally, the claims file contains the Veteran's statements 
and testimony in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claim for Service Connection

The Veteran claims that his low back disorder is related to 
military service.  Specifically, the Veteran contends that he 
injured his back after lifting a heavy object during military 
service.  He asserts that he has had problems with his low back 
ever since this injury in service and the low back injury in 
service contributed to back injuries that he has sustained post 
service.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).  For the showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases, such as 
arthritis, that are manifested to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for the Veteran to be entitled to service connection for 
a back disorder, the medical evidence must show a diagnosis of 
the claimed disability.  The medical evidence of record shows 
that the Veteran has a current diagnosis of degenerative disc 
disease of the lumbar spine.  See VA examination dated in 
November 2009.  Therefore, the Veteran has a current diagnosis of 
a low back disorder.   

 The claims file shows that the Veteran did not incur 
degenerative disc disease or arthritis of the lumbar spine in 
service or to a compensable degree within one year of service.  
The Veteran's service treatment records reveal that the Veteran 
complained of low back pain in September 1985 after lifting a 
heavy box and he was diagnosed with back strain.  The Veteran 
sought treatment for low back pain for several weeks after the 
initial back injury.  See Service treatment records dated in 
October 1985.  X-rays of the Veteran's lumbar spine were normal.  
October 1985 service treatment record.  The separation 
examination conducted in June 1987 shows that the Veteran did not 
report any back problems, he denied any recurrent back pain and 
his spine was clinically evaluated as normal.  The first medical 
evidence of a diagnosis of degenerative disc disease of the 
lumbar spine was in November 2009, approximately 22 years after 
military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection)

The Board  observes that the Veteran contends that he had 
problems with his back after lifting a heavy box during military 
service and he has had back problems ever since that injury.  The 
Veteran, as a lay person, is competent to report pain in service 
and continuous back pain since military service.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to 
testify regarding continuous pain since service).  

However, the Board finds that the lay statements with respect to 
continuity of symptomatology are not credible.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 
Vet. App. 190, 192-193 (1992) (the Veteran's statements are 
subject to a Board analysis of credibility).  The evidence of 
record shows that the Veteran has provided conflicting statements 
regarding the onset of his back problems.  In this regard, the 
record contains numerous medical records that reveal the Veteran 
reported a history of back pain since a work related injury in 
1996.  See private treatment records dated in October 1996, July 
1997 and October 1998 and two letters from the Veteran's private 
physician dated in February 1997 and July 1998.  The Veteran also 
reported that he was in good health prior to the accident in 
1996.  See February 1997 and July 1998 letters.  In contrast, a 
January 1998 private treatment record documents the Veteran 
reporting a history of low back pain since 1986.  The Board notes 
that this history was provided a few months after he first filed 
a service connection claim for his low back in September 1997.  
See Pond v. West, 12 Vet. App. 341 (1999) (although the Board 
must take into consideration the Veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements).  Furthermore, the medical evidence of record 
indicates that the Veteran did not have a continuity of symptoms 
since military service.  A July 1989 annual evaluation for the 
National Guard revealed that the Veteran denied a history of 
recurrent back pain and the physician evaluated the Veteran's 
spine as normal.  The evidence of record does not show any 
complaints of back pain or a diagnosis of a back disorder until 
1996, approximately 9 years after discharge from military service 
and after the Veteran had a back related injury at work.  This 
gap in the evidentiary record preponderates strongly against the 
claim based on continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  

In light of the Veteran's inconsistent statements and the long 
evidentiary gap between service and the first evidence of 
complaints of back pain in the medical record, the Board can find 
no plausible reason to afford any probative value to the lay 
assertions that the Veteran has had constant low back pain since 
military service.  As such, service connection cannot be granted 
on the basis of chronicity and continuity of symptomatology.  See 
38 C.F.R. § 3.303(b).  

As the record does not contain evidence of degenerative disc 
disease or degenerative joint disease of the lumbar spine within 
one year after discharge of service and there is no credible or 
probative evidence of continuity of symptomatology of low back 
pain since service, the threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current low back disorder and his active 
service.  In this case, the record contains conflicting medical 
opinions.  

A March 2005 letter from the Veteran's private chiropractor noted 
that the Veteran provided a history of an injury to his back in 
1989 while in the military, at which time he suffered a herniated 
nucleus pulposis of the L5-S1 disc.  He reported that he 
exacerbated his low back injury in 1989 while working as a 
machine operator.  The chiropractor revealed that an examination 
showed findings consistent with injury to the L5/S1 motor unit.  
In October 2005, the chiropractor provided an addendum to the 
March 2005 letter providing the opinion "that the original 
injuries suffered by [the Veteran], as well as [the Veteran's] 
current, chronic low back exacerbations to his original injuries, 
are, in fact, related to his original September 26, 1985 injury 
while a member of the United States Navy and are wholly connected 
to the 1985 incident."  The record also contains a letter dated 
in May 2000 from the Veteran's private physician that revels the 
physician reviewed the Veteran's service treatment records 
indicating that he sustained a significant injury to his back in 
September 1985.  He noted that an MRI dated in December 1999 
revealed an apparent cyst on the Veteran's spinal cord.  The 
physician provided the opinion that based on the Veteran's 
history and examination findings, the injury in September 1985 
has contributed to his recurring back ailments.   

In contrast, the record contains a VA opinion with addendums 
dated in December 2009 and June 2010 that asserts it is less 
likely than not that the Veteran's current lumbar spine condition 
is related to the low back injury suffered during military 
service.  The examiner noted that an MRI shows mild degenerative 
joint disease in keeping with the Veteran's age of 44.  In the 
June 2010 addendum, the examiner revealed that his opinion was 
based on the historical medical entries of record.  He 
specifically noted the following evidence as persuasive: the 
Veteran's military separation examination finding no evidence of 
a chronic low back condition, the documented history of a 
strenuous occupation at which he sustained a number of accidents, 
the persistent normality of his plain x-rays and the results of 
his MRIs, which at no time showed a herniated nucleus pulposis.  
The examiner also discussed the private medical opinions dated in 
May 2000 and October 2005.   With respect to the May 2000 
opinion, the examiner asserted that the physician did not provide 
any background information except for a bland statement that he 
sustained a significant injury to his back in September 1985.  
Furthermore, the examiner explained that the cyst in his spinal 
cord was a syringomyelia that was in the cervical spine and had 
no relations to the low back injury.  The examiner concluded that 
the opinion the Veteran's "injury in September 1985 has 
contributed to his recurring back ailments" is not supported by 
any pertinent information.  Regarding the October 2005 opinion, 
the examiner noted that the chiropractor stated that the Veteran 
reported he had originally injured his back during military 
service at which time he suffered a herniated nucleus pulposis.  
The examiner explained that there is no evidence that the Veteran 
suffered a herniated nucleus pulposis and an MRI done in 1998 of 
the lumbosacral spine was normal.  The syringomyelia of the 
cervical spine was identified in the 1998 MRI, but that has 
nothing to do with his low back.  He further revealed that an MRI 
conducted in 2009 shows facet changes, but no significant central 
stenosis or foraminal narrowing of the distal spine, which 
represents mild degenerative disease in keeping with his age of 
44 and there is no evidence of a herniated nucleus pulposis of 
the disk.  The examiner concluded that that the Veteran's current 
low back condition is not related to the service low back injury 
for which he was treated and dismissed back to regular duty with 
no further evidence of a chronic low back condition.  

In this case, the Board finds that the private opinions dated in 
May 2000 and October 2005 are of low probative value.  Although, 
the May 2000 physician indicated that he reviewed the Veteran's 
claims file and examined the Veteran, he did not provide any 
reasoning for his opinion, except that it was based on the 
Veteran's history and examination findings.  The Board notes that 
a medical opinion must support its conclusion with an analysis 
that the Board can consider and weigh against contrary opinions.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the 
private physician did not specifically describe what medical 
evidence or medical principles he used in forming his conclusion, 
the Board is unable to assign any weight to the opinion.  See 
Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign to a doctor's 
opinion").  Regarding, the October 2005 opinion, it appears to 
be based in part on the history provided by the Veteran that the 
in-service back injury resulted in a herniated nucleus pulposis 
of the L5-S1 disc.  The Board observes that the history relied 
upon by the chiropractor is not supported by the record.  The 
Veteran's service treatment records show that he was diagnosed 
with lumbar strain and paralumbar and parathoracic spasms.  X-
rays of the lumbar spine in October 1985 were negative.  
Furthermore, the VA examiner, who reviewed the Veteran's claims 
file, determined that the medical evidence of record did not 
support that the Veteran had a herniated nucleus pulposis and an 
MRI done in 1998 of the lumbosacral spine was normal and the 
syringomyelia of the cervical spine that was identified at that 
time had nothing to do with his low back.  Therefore, the Board 
concludes that the private opinion in October 2005 was based on 
an inaccurate history provided by the Veteran and it is not 
supported by the evidence in the claims file.  See Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate or 
because other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the opinion).  

With respect to the VA opinion, the examiner provided a detailed 
analysis of his conclusion.  Specifically, the examiner discussed 
the medical evidence of record and how that assisted in forming 
his conclusion.  The examiner explicitly listed and discussed the 
evidence he found important in forming his opinion.  He also 
addressed the May 2000 and October 2005 private medical opinions 
and explained why those opinions were not supported by the 
Veteran's previous statements and the medical evidence of record.  
Thus, the Board finds that the VA opinion in November 2009 and 
the addendum in June 2010 are persuasive and probative as the 
examiner reviewed the record and provided a clear rationale for 
his opinion based on medical evidence.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed).  Accordingly, 
the Board has determined that more weight should be given to the 
VA opinion over the private medical opinions.  

The claims file also includes the Veteran's lay opinion that his 
low back disorder is related to his active military service.  As 
noted above, lay persons can provide an account of observable 
symptoms, such as back pain.  See Clyburn, 12 Vet. App. at 301; 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion on the 
etiology of degenerative disc disease of the low back has no 
probative value because lay persons are not competent to offer 
such medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the Veteran 
is not competent medical evidence and does not prove a 
relationship between the Veteran's current low back disorder and 
his military service.  

In conclusion, the evidence of record shows that there is no 
credible lay evidence of continuity of symptomatology since 
military service and the probative medical opinion provides 
evidence against the claim that the Veteran's current back 
disorder is related to military service.  For these reasons, the 
Board finds that the preponderance of the evidence is against the 
Veteran's service connection claim for a low back disorder.  
Accordingly, the Board concludes that service connection for a 
low back disorder is not warranted.





							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


